Citation Nr: 1741634	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  14-39 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Care Center in El Paso, Texas


THE ISSUE

Entitlement to a clothing allowance for the year 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1980 to August 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision of the Department of Veterans Affairs (VA) Health Care Center in El Paso, Texas.


REMAND

On a June 2014 claim form, the Veteran indicated that she was applying for a clothing allowance based on her use of "Steroid Cream/Eucerin" and Lotrimin for service-connected skin condition.  See 38 C.F.R. § 3.810(a)(1)(ii)(B).  The September 2014 denial letter states that her claim was denied because Eucerin and Lotrimin do not cause irreparable staining and do not qualify for a clothing allowance.  The Veteran was issued a September 2014 statement of the case (SOC) indicating that Aquaphor cream does not tend to wear, tear, or cause irreparable staining to clothing as determined by the Chief of Prosthetics and that the Veteran was not issued Lotrimin cream.

However, in September 2014, the Veteran submitted a notice of disagreement and substantive appeal (VA Form 9) contending that she uses Aquaphor ointment from Eucerin, clobetasol propionate steroid cream, and fluocinonide steroid cream on her body from her face to her feet, in addition to Lotrimin for her feet, and that these medications damage her clothing.  It does not appear from the September 2014 denial letter or September 2014 SOC, that all of these topical medications were considered in the deciding whether a clothing allowance was warranted.  Additionally, it does not appear that supporting documents, such as the Veteran's VA treatment records, were reviewed in denying a clothing allowance.

Under these circumstances, the matter must be remanded for consideration of the additional pertinent evidence, specifically all of the topical medications that the Veteran contends she uses that damage her clothing, and if necessary, the issuance of a supplemental statement of the case (SSOC).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim considering all relevant legal authority and pertinent evidence, to include all of the topical medications that the Veteran contends damage her clothing, and addressing all relevant theories of entitlement.  This should include: Aquaphor ointment from Eucerin, clobetasol propionate steroid cream, and fluocinonide steroid cream.  If any benefit sought on appeal remains denied, then furnish the Veteran with an appropriate SSOC, citing to any medication source relied upon, and give her an opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

